Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered February 21, 2003, convicting defendant upon his plea of guilty of two counts of the crime of rape in the second degree.
In satisfaction of an 11-count indictment and absent a sentencing commitment by County Court, defendant pleaded guilty to two counts of the crime of rape in the second degree in connection with having sexual intercourse with one of his 14-year-old female students. Following a sentencing hearing, County Court sentenced defendant to consecutive prison terms of 2 to 6 years on each count. Defendant appeals, contending that the sentence imposed was harsh and excessive. We disagree. A review of the sentencing minutes reveals that the court considered all relevant factors and circumstances in imposing the sentence, including defendant’s long-standing position of trust within the community, his explanation for his conduct and expressions of remorse. Inasmuch as the record reveals no abuse of discretion or extraordinary circumstances warranting *988modification, the sentence will not be disturbed (see People v Cannon, 2 AD3d 898 [2003]; People v Parson, 209 AD2d 882, 884 [1994], lv denied 84 NY2d 1014 [1994]; People v Barnes, 202 AD2d 872 [1994], lv denied 83 NY2d 908 [1994]).
Mercure, J.P., Crew III, Peters, Rose and Kane, JJ, concur. Ordered that the judgment is affirmed.